Citation Nr: 1735948	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Matthew L. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1967 to February 1973.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from October 2009 (COPD and asbestosis) March 2012 (ischemic heart disease) and September 2014 (tinnitus and an acquired psychiatric disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the Board at a May 2017 videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for asbestosis, COPD, ischemic heart disease and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's tinnitus is related to service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for tinnitus is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Factual Background and Analysis

The Veteran contends that he has tinnitus which is due to in-service noise exposure.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's currently tinnitus began in service.

The Veteran was afforded a VA examination for his tinnitus in September 2014.  At his examination, the Veteran reported that following service he worked as a truck driver for twenty-seven years.  The Veteran reported constant bilateral tinnitus which he stated that he first noticed in the early 1980's when he started his job as a truck driver.  The Veteran that he had hearing tests for this occupation and passed hearing requirements but had difficulty taking those tests due to ringing in his ears.  

The examiner stated that since there was evidence of a shift in hearing from occupational noise exposure it was less likely than not that tinnitus was related to military noise exposure.  

At his May 2017 videoconference hearing, the Veteran stated that he remembered having ringing in the ears a few years after he was employed with the Department of the Army.  When asked when he began to hear buzzing sounds, the Veteran stated that he began to hear buzzing during service which continued since that time.  The Veteran indicated that his symptoms to include ringing in the ears became worse when he worked as a civilian.  The Veteran testified that during 1968 and 1970 he served on flight decks and jet engines without hearing protection and began to hear a buzzing sound at that time.

In this case, the Veteran is competent to report symptoms of tinnitus since service and such a report is sufficient evidence of a nexus between the current tinnitus and service.  The Board finds such noise exposure is consistent with the Veteran's service and the Veteran's reports of buzzing in the ears is credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board is cognizant of the September 2014 negative medical opinion stating that tinnitus is not due to service as it was reported as first occurring after service.  On further questioning at the Veteran's May 2017 hearing, however, it appears while the Veteran experienced a worsening of his tinnitus symptoms, ringing in the ears, years after service, he reports a different symptom, buzzing as occurring since service.  Thus, some inconsistency in the Veteran's reports of symptoms is reconciled.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that competent, credible, and probative evidence establishes that tinnitus is etiologically related to the Veteran's active service.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has stated that he served in the Maryland Army National Guard.  The Veteran reports of the time period in question have varied, in a June 2015 statement the Veteran asserted that he served on the Maryland National Guard between 1984 and July 1993.  A July 2017 request for records the Veteran indicated that he believed he served between 1972 and 1984.  The Veteran has stated that he has been unable to obtain records from that period of service.  On remand, the AOJ should attempt to secure the Veteran's National Guard service personnel records and any outstanding service treatment records.

Regarding the Veteran's claim for asbestosis and chronic obstructive pulmonary disorder, at a March 2013 VA examination, a VA examiner found that the Veteran's lung disorders were due to post-service asbestos exposure.  In that examination, the VA examiner relied in great part on 1996 and 1997 pulmonologist notes which showed post-service exposure.  The examiner noted that the Veteran felt that he was exposed to asbestos in the military but 1996 findings demonstrated that exposure occurred later.  

In so finding, the VA examiner appeared to rely on a report from Dr. O.E. in which chest x-rays from 1996 and a diagnosis of asbestosis are noted.  That treatment note includes the statement "in summary we have a gentleman with an asbestos exposure history in the past with radiographic evidence of asbestos related condition...which is bilateral and caused by his exposure."  These records do not directly attribute the Veteran's asbestos exposure to post-service work.  Moreover, additional treatment records from Dr. O.E. may be available and should be requested.  

Further, the Veteran also attributes his lung and heart disabilities to exposure to herbicides.  While development has been completed to determine whether the Veteran had Vietnam service which would allow for presumptive service connection, development as to the Veteran's claimed exposure in the Philippines is still required.

Specifically, at his May 2017 hearing, the Veteran testified that he saw Agent Orange being moved and stored while serving in the Philippines at Clark Airforce Base.  A request for information regarding the U.S.S. AMERICA's path during the Veteran's service from the Center for Unit Records Research (CURR) noted that the ship made several ports of call in Subic Bay.  All necessary development should be undertaken to determine whether any of the Veteran's claimed exposure in Subic Bay can be verified. 

Thereafter, new VA examinations for respiratory and (if herbicide exposure is shown) cardiac disorders should be scheduled following receipt of those records and any additional evidence submitted by the Veteran in support of his claim.  

Turning to the Veteran's psychiatric claim, service treatment records include a March 1969 note in which the Veteran is shown to have said he wanted to speak to a psychiatrist as soon as possible.  It was noted that the Veteran seemed to be very nervous and stated that he was confused and nervous and needed to see someone.  Treatment records do not demonstrate further psychiatric treatment.  The Veteran was afforded a VA PTSD examination in July 2014.  The examiner concluded that the Veteran did not have PTSD.  However, the examiner failed to discuss in-service evidence of a psychiatric disorder.  Nor did the examiner provide an opinion on the etiology of the other psychiatric disorders, other than PTSD.  As such, the Board finds that the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.

Finally, numerous VA treatment records indicate that non-VA care records, have been scanned into VISTA Imaging.  However, the referenced VISTA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VISTA Imaging records should be associated with the claims file.  Further, the most recent treatment records in the claims file are dated September 18, 2014, VA must obtain the prior treatment records as well as the latest treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure the appellant's complete service records from the Maryland Army National Guard. 

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after September 18, 2014.

Then, ask the Veteran to provide a release for relevant outstanding private records of treatment to include records from Dr. O.E. pertaining to asbestos exposure.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2016).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Forward a list of the dates in which the Veteran was present at Subic Bay, as determined through a review of his service personnel records, along with his contentions regarding the nature of his exposure, to Joint Services Records Research Center, and request verification of his exposure to herbicides.  The results of this development should be documented.  

4.  Schedule the Veteran for a VA respiratory examination.  The claims file and a copy of this remand must be provided to the examiner.  The examiner must indicate receipt and review of these documents in any report generated. 

For any respiratory illness present, the examiner must express an opinion as to whether it is more likely, as likely, or less likely as not related to in-service asbestos exposure. 

Provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that the inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond.

5.  If any herbicide exposure is confirmed following the requested development above, schedule the Veteran for a heart examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed. 

For any cardiac disability present, the examiner must express an opinion as to whether it is more likely, as likely, or less likely as not related to any confirmed in-service herbicide exposure.

Provide supporting rationale, with specific references to the record, for the opinions provided; moreover, if the examiner finds that the inquiries cannot be answered without resorting to speculation, then it must be explained why it would be speculative to respond.

6.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and etiology of his acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or is related to the Veteran's claimed in-service stressful experiences.

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


